                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 SCOTT B. SULLIVAN,

                 Plaintiff,

                 v.                                                     Case No. 2:19-CV-2034-JAR-TJJ

 HCA HEALTHCARE, INC., et al.,

                 Defendants.


                                          MEMORANDUM AND ORDER

        This matter comes before the Court on Plaintiff Scott B. Sullivan’s Motion for Relief

Under Rule 59(e) (Doc. 71), in which he asks the Court to reconsider its Memorandum and

Order dismissing this case under Fed. R. Civ. P. 12(b)(6) (Doc. 69).

        Local Rule 7.3(a) provides that “[p]arties seeking reconsideration of dispositive orders or

judgments must file a motion pursuant to Fed. R. Civ. P. 59(e) or 60.”1 Grounds which justify

alteration or amendment under Rule 59(e) include: (1) an intervening change in controlling law;

(2) new evidence that was previously unavailable; or (3) a need to correct clear error or prevent

manifest injustice.2 A Rule 59(e) motion does not permit a losing party to revisit issues

previously addressed or to present new legal theories or facts that could have been raised earlier.3

Rather, such a motion “is appropriate where the court has misapprehended the facts, a party’s

position, or the controlling law.”4




        1
            D. Kan. Rule 7.3(a).
        2
          Hayes Family Trust v. State Farm Fire & Cas. Co., 845 F.3d 997, 1004 (10th Cir. 2017) (citing Servants
of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000)).
        3
            Servants, 204 F.3d at 1012.
        4
            Id. (citation omitted); Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir. 1997).
         Because Plaintiff proceeds pro se, the Court is mindful that it must construe his pleadings

liberally and apply a less stringent standard than that applicable to attorneys. Nonetheless,

Plaintiff presents no valid legal argument to warrant relief from the Court=s Order.5 Although

quite difficult to follow at times, Plaintiff’s motion identifies neither an intervening change in the

law nor new evidence that was previously unavailable. To the extent that Plaintiff contends that

the Court committed clear error, Plaintiff misstates the law and fails to establish that the Court

has misapprehended the facts or his position. Finally, the Court does not consider any of

Plaintiff’s arguments raised for the first time in his motion to alter or amend the judgment under

Rule 59(e).

         The Court conducted a thorough review and analysis of Plaintiff’s 68-page Amended

Complaint and eight separate motions to dismiss filed in this matter before determining that

Plaintiff failed to state a claim under federal law. In addition to this case, Plaintiff filed two

largely similar actions in which the Court ruled on a total of six motions to dismiss.6 Plaintiff

has now filed the same or virtually the same motion to alter or amend in each case, along with

the same reply in support. Much of Plaintiff’s motion recounts the symptoms that he suffers, his

past attempts to obtain medical treatment and the stigma facing sufferers of his condition, and the




         5
           Whitney v. New Mexico, 113 F.3d 1170, 1173 (10th Cir. 1997). Defendant Bradley McIlnay, M.D. argues
that Plaintiff’s motion is untimely to the extent that it seeks alteration or amendment of the Court’s order denying
Plaintiff leave to amend. See Doc. 80 at 2 (citing D. Kan. Rule 7.3(b); Welch v. Centex Home Equity Co., 224
F.R.D. 490, 493 (D. Kan. 2004)). Under D. Kan. Rule 7.3(b), “parties seeking reconsideration of non-dispositive
orders must file a motion within 14 days after the order is filed unless the court extends the time.” See Welch, 224
F.R.D. at 493 (“Insofar as plaintiff asks the court to reconsider the aspect of its . . . order in which the court denied
plaintiff’s motion for leave to amend, the court must construe the motion as one to reconsider a non-dispositive
order. As such, the motion is governed by D. Kan. Rule 7.3(b)”). Although Plaintiff’s motion is untimely as to that
portion of the Court’s Order denying leave to amend, the Court has nonetheless considered Plaintiff’s arguments for
alteration or amendment in light of his pro se status.
         6
          Sullivan v. Univ. of Kan. Hosp. Auth., D. Kan. Case No. 19-cv-2078-JAR-TJJ, Doc. 112; Sullivan v.
Adventist Health Sys., D. Kan. Case No. 18-cv-2606-JAR-TJJ, Doc. 32.




                                                            2
extent to which he believes he has been deceived, intimidated, threatened, coerced, harassed,

extorted, and retaliated against both by medical professionals over the years. While the Court

certainly has sympathy for Plaintiff’s physical and emotional pain and suffering, and for his

difficulty as a pro se plaintiff, his motion simply fails to provide a basis for relief under Rule

59(e). Accordingly, Plaintiff’s motion is denied.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff Scott B. Sullivan’s

Motion for Relief Under Rule 59(e) (Doc. 71) is denied.

       IT IS SO ORDERED.

       Dated: October 31, 2019

                                                      S/ Julie A. Robinson
                                                      JULIE A. ROBINSON
                                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
